Citation Nr: 0702838	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-17 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for low back strain with 
degenerative disc disease, currently evaluated at 10 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's low back strain with degenerative disc 
disease is manifested by subjective complaints of back pain, 
flare-ups, and trouble lifting, and objective findings of 
marked paralumbar spasm and limitation of lateral motion.

2.  The veteran's low back strain with degenerative disc 
disease is not manifested by listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion.

3.  The veteran's low back strain with degenerative disc 
disease is not manifested by incapacitating episodes of 
intervertebral disc syndrome, objective evidence of 
neuropathy or related symptomatology, unfavorable ankylosis 
of the entire cervical spine, forward flexion of the 
thoracolumbar spine of 30 degrees or less, or, favorable 
ankylosis of the entire thorocolumbar spine.


CONCLUSION OF LAW 

The criteria for a 20 percent, but not higher, rating for low 
back strain with degenerative disc disease have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003), 5235-
5243 (effective September 26, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R., Part 4 (2006).  

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2006).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where a law or regulation changes after a claim has been 
filed, but before the appeal process has been concluded, the 
version more favorable to the appellant will apply.  Further, 
VA's General Counsel has held that if the amended regulation 
is more favorable to the claimant, then the retroactive reach 
of the regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.

In October 2002, the veteran filed a claim for an increased 
rating of his low back strain, which had been evaluated as 
zero percent disabling since 1977.  In January 2003, the RO 
granted the veteran an increase in rating to 10 percent under 
DC 5293-5295 for low back strain with degenerative disc 
disease.  The veteran appealed the rating.  

The criteria for rating intervertebral disc syndrome 
(Diagnostic Code 5293) were revised on September 26, 2002, 
prior to the veteran's claim for increase.  Under the revised 
criteria, the criteria for the next higher rating, 20 
percent, are incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  Higher ratings are provided for 
incapacitating episodes of greater total duration.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

The Board has reviewed VA outpatient records from September 
2000 to September 2004.  An MRI conducted in July 2002 found 
a diffuse disc bulge at L5-S1.  The impression given was bi-
foraminal stenosis L5-S1 worse left than right, 
multifactorial; degenerative disc disease with minimal 
retrolisthesis.  The veteran has diagnosed degenerative disc 
disease; however, there is no evidence of incapacitating 
episodes as defined in the regulation.  It is noted that, in 
January 2002, the veteran reported to his physician that an 
"acute episode" with his back was over.  Nonetheless, there 
is no evidence that the veteran was treated and prescribed 
bed rest by his physician for an "episode" that reportedly 
happened in the past.  Nor is there any indication that the 
"episode" was two or more weeks in duration.  Furthermore, 
VA examinations in December 2002, July 2004, and June 2005 
are devoid of any history or present findings of 
incapacitating episodes.

Note (2) under intervertebral disc syndrome (DC 5293) 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes using whichever method 
results in a higher evaluation for that segment.

The rating criteria in effect prior to September 26, 2003 
under Diagnostic Code (DC) 5295, provides a 10 percent rating 
for characteristic pain on motion, and a 20 percent rating 
for lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  For VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
38 C.F.R. § 4.71a, Plate V (2006).  

Range of motion testing, upon VA examination in December 
2002, revealed flexion to 80 degrees, which results in a 10 
degree limitation.  Other range of motion tests were right 
and left bending to 30 degrees and extension to 10 degrees.  
During range of motion testing, the VA examiner noted that 
the veteran exhibited marked paralumbar spasm.  The Board 
finds that these findings more nearly approximate the next 
higher rating of 20 percent.  38 C.F.R. § 4.7 (2006).  
Placing the evidence in the light most favorable to the 
veteran, the Board is persuaded by the finding of marked 
muscle spasm during range of motion testing.  VA examination 
in July 2004 showed muscle spasm and loss of lateral motion.  
VA examination in June 2005 also showed loss of lateral 
motion.  The next higher rating of 40 percent, however, is 
not warranted.  While the MRI of June 2002 revealed 
biforaminal stenosis, there is no severe listing of the whole 
spine to the opposite side, no positive Goldthwaite's sign or 
marked limitation of forward bending in a standing position 
shown on the 2002, 2004 or 2005 VA examinations or in the 
treatment records.  Thus a rating of 20 percent, but no 
higher, is supported by the rating criteria for DC 5295 in 
effect prior to September 2003.

The Board has considered whether a higher rating could be 
assigned using other applicable rating criteria in effect 
prior to September 26, 2003.  Several of the diagnostic codes 
for the spine are simply not applicable here, as the veteran 
does not have fracture of the vertebrae (DC 5285), or 
ankylosis of the spine (DC 5286, 5289).  DC 5292, limitation 
of motion of the lumbar segment of the spine, provides for a 
next higher rating of 30 percent for severe limitation of 
motion.  

As discussed above, in December 2002, the veteran had no 
limitation of lateral flexion.  Forward flexion was achieved 
to 80 degrees and extension, to 10 degrees.  Later VA 
examinations in 2004 and 2005 show a decrease in range of 
motion.  In 2004, forward flexion was 60 degrees, right and 
left bending was 25 degrees, extension was 15 degrees and 
right and left rotation was 10 degrees.  In 2005, forward 
flexion was 65 degrees, right and left bending was 25 
degrees, extension was 5 degrees and right and left rotation 
was 5 degrees.  The Board has considered these findings in 
relation to what is considered normal range of motion (see 
38 C.F.R. § 4.71a, Plate V) and finds that the loss of 
motion is not severe when range of motion in all planes is 
considered.  Furthermore, as discussed above, the Board has 
considered the limitation of motion shown upon the 2004 and 
2005 VA examinations in awarding the veteran a 20 percent 
rating under DC 5295.  The Board concludes that the veteran 
does not meet the criteria for a 30 percent rating for 
severe limitation of motion.

The Board has also considered any applicable neurological 
codes under 38 C.F.R. § 4.124a (2006).  Upon a review of the 
record, the Board has found no objective evidence of 
neuropathy or related symptomatology.  The Board notes that 
the veteran made isolated complaints of back pain radiating 
into his legs during VA outpatient treatment.  Nonetheless, 
these complaints were not confirmed by objective physical 
evidence.  Although the veteran complained of pain radiating 
into the lower extremities, and there is evidence of a disc 
bulge, the report of the VA examinations in December 2002, 
July 2004, and June 2005 reveal no evidence that the 
veteran's back has caused neurological impairment or 
radiculopathy of any type.  All neurological examinations 
show that sensory and motor function was intact.  Reflexes 
were normal and symmetrical, and straight leg raising was 
negative.  Moreover, the veteran did not complain of any 
radiating pain, numbness, or any other related 
symptomatology during his most recent June 2005 VA 
examination or his December 2002 VA examination.  As such, 
the Board finds that any separate or combined rating under 
the neurological codes is not warranted. 

The criteria for rating the spine to include intervertebral 
disc syndrome were revised again effective September 26, 
2003.  Under the revised or current criteria, a disability 
rated under the former DC 5293, now DC 5243, is rated under 
either the General Rating Formula or the Formula for Rating 
Intervertebral Disc Syndrome based on incapacitating 
episodes.  The Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episodes remains the same 
as the criteria that became effective in September 2002.  
The criteria for the next higher rating of 40 percent 
requires incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  As discussed above, there is no evidence of 
incapacitating episodes requiring treatment and prescribed 
bed rest by a physician.  Furthermore, during the most recent 
June 2005 VA examination, the examiner specifically noted 
that the veteran had not had any incapacitating episodes for 
the past 12 months. For these reasons, the Board finds that a 
rating under the new regulation does not change the presently 
assigned 20 percent rating for low back strain with 
degenerative disc disease.

Under the General Rating Formula which pertains to 
Diagnostic codes 5235 to 5243, the criteria for the next 
higher applicable rating of 40 percent are unfavorable 
ankylosis of the entire cervical spine, forward flexion of 
the thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thorocolumbar spine.  38 C.F.R. 
§ 4.71(a).  Note (5) states for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine or the entire spine is fixed in flexion 
or extension and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoacial or 
cervical subluxation or disolocation; or neurological 
symptoms due to nerve root stretching.  Fixation of spinal 
segment in neutral position (zero degrees) always represents 
favorable ankylosis.

The Board finds that the veteran does not meet the next 
higher rating of 40 percent under the new General Rating 
Formula criteria for rating the spine.  The veteran has had 
two VA examinations since the new regulations.  The July 
2004 VA examination noted forward flexion as 60 degrees and 
the June 2005 VA examination reported forward flexion as 65 
degrees.  According to the rating criteria, forward flexion 
must be 30 degrees or less.  Furthermore, there has been no 
finding of ankylosis or related symptomatology.

The new General Rating Formula also provides that any 
associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately under an appropriate diagnostic code.  As 
discussed the above, the veteran has shown no objective 
evidence of neuropathy or related symptomatology.  In view 
of the foregoing, the Board finds that a separate or 
combined rating under 38 C.F.R. § 4.25 is not warranted.


The Board acknowledges the veteran's reports of an increase 
in his service-connected low back strain with degenerative 
disc disease in his October 2002 claim and other statements 
submitted during the course of his appeal.  The veteran is 
competent to report what he experiences, but he has not 
demonstrated that he has the medical expertise that would 
make his statements competent as to the current severity of 
his back disability.  His opinion alone cannot meet the 
burden imposed by 38 C.F.R. § 4.71a with respect to the 
current severity of his low back strain with degenerative 
disc disease.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Statements submitted by the veteran qualify as 
competent lay evidence.  Competent lay evidence is any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2006).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2006).

At the time of the most recent June 2005 VA examination, the 
examiner noted that the veteran had limitation of motion 
secondary to pain and upon examination, the veteran stated 
that he had flare-ups of pain every three to four months.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet.App. 202 (1995).  The Board 
acknowledges the veteran's complaints of pain and painful 
lifting.  His pain and limitations caused by pain have been 
taken into consideration in rating the disability.  The Board 
notes that the veteran has complained of difficulty working 
due to his inability to lift and flare-ups which reportedly 
causes him to miss work one week every three or four months.  
The veteran stated during his 2004 and 2005 VA examinations 
that he was currently working as an electrical contractor and 
was the owner of the business.  The examiner in 2005 noted 
lack of endurance during periods of flare-ups, but was not 
aware if the flare-ups caused fatigue or weakness.  However, 
on physical examination, the examiner noted that after 
repeated motion, the patient did not show any fatigue, 
weakness or lack of endurance.  At his June 2005 VA 
examination, he was reported as having no incapacitating 
episodes in the past 12 months.  He also consistently 
reported on the 2002, 2004, and 2005 VA examinations that he 
was able to perform the activities of daily living. 

After a review of the record, the evidence does support a 20 
percent for low back strain with degenerative disc disease 
under Diagnostic Code 5295 (2002).  A higher rating in excess 
of 20 percent under any other rating criteria for the back, 
including the General Rating Formula for Diseases and 
Injuries of the Spine, 38 C.F.R. § 4.71a (2006), is not 
warranted. 

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet.App. 112 (2004).  

In this case, the RO's October 2002 letter describing the 
evidence needed to support the veteran's claim for service 
connection was timely mailed before the January 2003 rating 
decision.  It identified what evidence VA was collecting, 
requested the veteran to send in particular documents and 
information, and identified what evidence might be helpful in 
establishing his claim.  See Quartuccio.  

The Board notes that the veteran was not provided with the 
specific elements of notice required by Dingess v. Nicholson, 
19 Vet.App. 473 (2006) (as the degree of disability and 
effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim).  The 
claim for service connection was substantiated long ago, 
however, and the veteran was provided with the information 
needed for his claim for increase.  He did not dispute the 
effective date of the 10 percent rating assigned by the RO. 
If he disagrees with the effective date of the 20 percent 
rating assigned by the RO following this decision, he may 
appeal to the Board.  Thus, there was no prejudice to the 
appellant.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006). In this case, the veteran's 
service, private and VA medical records have been associated 
with the claims file, and he was afforded three VA 
examinations in connection with his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to a 20 percent, but not higher, rating for low 
back strain with degenerative joint disease is granted, 
subject to the criteria governing the payment of monetary 
benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


